Stantec Inc. 10160 - 112 Street Edmonton AB T5K 2L6 Tel: (780) 917-7000 Fax: (780) 917-7330 November 5, 2010 File:1-32562 BY EDGAR PRIVATE CORRESPONDENCE United States Securities and Exchange Commission Washington, D.C. 20549 Dear Ms. Armelin: Reference: Stantec Inc. Form 40-F for the fiscal year ended December 31, 2009 Response to SEC Comment Letter dated November 1, 2010 We are in receipt of your letter dated November 1, 2010 regarding our Form 40-F for the fiscal year ended December 31, 2009 (the “Comment Letter”). We will undertake to provide a fulsome and detailed response to the Comment Letter as soon as possible, but in any event no later than November 22, 2010. We trust the foregoing is satisfactory.We appreciate having received your comments and look forward to the opportunity to respond to them in detail.Should you have any questions or concerns in the interim, please do not hesitate to contact me. Sincerely, STANTEC INC. /s/ Dan Lefaivre Dan J. Lefaivre, CMA Senior Vice President & CFO Tel: (780) 917-7071 Fax: (780) 917-7330 dan.lefaivre@stantec.com Attachment: c. Ivor Ruste, Audit Committee Chair Ross Haffie, Ernst & Young LLP rd document3
